                                                                                                            C
                                                                                   FILEQ
                                                                        CLERK. U.S. DIS?RiC? C~~RT


                                                                             JUL 2 ~ z~119
                                                                     CENTRAL DI~ThiIC l ~~ CRy '~~' ~~~v~
 2

 3

 4

 5

 6                           UNITED STATES DISTRICT COURT
 7                         CENTRAL DISTRICT OF CALIFORNIA
 8
      SITED STATES OF AMERICA,
 9

10                                Plaintiff,      ~ CASE NO.           I~— 2`~0 ~ M
11                         v.
12          ~~~ ~~~ o ~~.~                           ORDER OF DETENTION
13

14'                               Defendant.
15

16                                                   I.
17         A.()      On motion ofthe Government in a case allegedly involving:
18             1.()     a crime of violence.
19             2.()     an offense with maximum sentence of life imprisonment or death.
20             3.()     a narcotics or controlled substance offense with maximum sentence
21                      often or more years .
22            4.()      any felony -where the defendant has been convicted oftwo or more
23                      prior offenses described above.
24             5.()    any felony that is not otherwise a crime of violence that involves a
25                      minor victim, or possession or use of a firearm or destructive device
26                     or any other dangerous weapon, or a failure to register under 18
27                     U.S.0 § 2250.
28        B.~        On motion by the Government /()on Court's own motion, in a case

                             ORDER OF DETENTION AFTER HEARING(IS U.S.C. §3142(1))

      CR-94(06/07)                                                                                    Page I of4 ~
     1                      allegedly involving:
     2            (~
                  ,  On the further allegation by the Government of:
  3                1.(~        a serious risk that the defendant will flee.
 4                 2.() a serious risk that the defendant will:
 5                       a.()obstruct or attempt to obstruct justice.
 6                       b.()threaten, injure, or intimidate a prospective witness or juror or
 7                             attempt to do so.
 8            C. The Government()is/(1~is not entitled to a rebuttable presumption that no
 9                 condition or combination ofconditions will reasonably assure the defendant's
 10                appearance as required and the safety of any person or the community.
11

12                                                          II.
13            A.(~ The Court finds that no condition or combination of conditions will
14                         reasonably assure:
15                 1. ~j      the appearance ofthe defendant as required.
16                      () and/or
17                2.() the safety of any person or the community.
18            B. O         The Court finds that the defendant has not rebutted by sufficient
19                         evidence to the contrary the presumption provided by statute.
20

21                                                         III.
22           The Court has considered:
23           A. the nature and circumstances ofthe offenses)charged, including whether the
24                offense is a crime ofviolence,a Federal crime ofterrorism, or involves a minor
25                victim or a controlled substance, firearm, explosive, or destructive device;
26           B. the weight of evidence against the defendant;
27           C. the history and characteristics ofthe defendant; and
28           D. the nature and seriousness ofthe danger to any person or to the community.

                                   ORDER OF DETENTION AFTER HEARING (18 U.S.C. §3142(1))              I

         CR-94(06/07)                                                                      Page 2 of 4~
                                                        IV.
 2         The Court also has considered all the evidence adduced at the hearing and the
 3         arguments and/or statements of counsel, and the Pretrial Services
 4         Report/recommendation.
 5

 6                                                       V.
 7        The Court bases the foregoing findings) on the following:
 8        A.(~          As to flight risk:
                                lu.r
 9            ~ rs~.~c.~r~f Jae
10
                ,~k ,~ vs l~s ~ ~~                                         ~
                    k~2L a1~,r~ a-~ C~~P~ ~ ~ f
                                              `~~l
11
                      ~r~C ~ C I~a~~C
12

13

14

15

16        B.() As to danger:
17

18

19

20

21

22

23

24                                                     VI.
25       A.() The Court finds that a serious risk exists that the defendant will:
26                  1.()obstruct or attempt to obstruct justice.
27                  2.()attempt to/( )threaten, injure or intimidate a witness or juror.
28

                                ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

     CR-94(06/07)                                                                      Page 3 of4
      1           B. The Court bases the foregoing findings) on the following:
      2

      3

      4

      5

     6

     7

     8

     9                                                    VII.
 10

 11 i            A. IT IS THEREFORE ORDERED that the defendant be detai
                                                                                           ned prior to trial.
 12              B. IT IS FURTHER ORDERED that the defendant be comm
                                                                                        itted to the custody
 13                  ofthe Attorney General for confinement in a corrections facili
                                                                                             ty separate, to
 14                  the extent practicable, from persons awaiting or serving sente
                                                                                            nces or being
 15                  held in custody pending appeal.
 16             C. IT IS FURTHER ORDERED that the defendant
                                                            be                  afforded reasonable
 17                 opportunity for private consultation with counsel.
 18             D. IT IS FURTHER ORDERED that, on order of
                                                                          a Court ofthe United States
 19                 or on request of any attorney for the Government,the perso
                                                                                          n in charge of the
20                  corrections facility in which the defendant is confined deliv
                                                                                  er        the defendant
21                  to a United States marshal for the purpose of an appea
                                                                                  rance in connection
      I
22                  with a court proceeding.
23

24

25
                           ~-'z`'~ 1\q                                 n~                   -~
26        DATED:
                                                                                                                  j
27
                                                           IT D TATE MA I TRATE JUDG
                                                                 PAUL L. ~~~~~~
2s

                                  ORDER OF DETENTION AFTER HEARING(18 U.S.C.§3142(1))
          CR-94(06/07)
                                                                                                     Page 4 of4
